United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1250
Issued: October 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 29, 2015 appellant filed a timely appeal from a November 7, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from November 7, 2014, the date of OWCP’s last decision, was
May 6, 2015. Since using May 7, 2015, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the
U.S. Postal Service postmark is April 29, 2015, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

ISSUE
The issue is whether appellant established a bilateral elbow condition consequential to
accepted bilateral upper extremity conditions.
FACTUAL HISTORY
OWCP accepted that on or before February 2, 2012 appellant, then a 55-year-old claims
examiner, sustained bilateral carpal tunnel syndrome, calcifying tendinitis of both shoulders, and
a neck sprain due to repetitive upper extremity motions in the performance of duty.3
Appellant was followed by Dr. Marvin Van Hal, a Board-certified orthopedic surgeon,
beginning on December 28, 2011. He obtained imaging studies demonstrating cervical
degenerative disc disease, bilateral acromial impingement, a right supraspinatus tendon tear, and
a left subscapularis tendon tear.4 January 25, 2012 electromyography (EMG) and nerve
conduction velocity (NCV) studies showed bilateral carpal tunnel syndrome and right C5
radiculopathy, with no abnormality of the ulnar nerves. Dr. Van Hal diagnosed bilateral carpal
tunnel syndrome, bilateral shoulder impingement, a right rotator cuff tear, a cervical spine
syndrome, and C5 radiculopathy. He attributed these conditions to repetitive upper extremity
motions and overuse in her duties as a claims examiner.
Beginning in November 2012, Dr. Van Hal related appellant’s symptoms of bilateral
elbow pain. In reports from November 8, 2012 to March 7, 2013, he observed that cervical spine
motion and shoulder range of motion produced radicular pain and numbness into both elbows
and the right hand. In a May 2, 2013 report, Dr. Van Hal noted that appellant needed a right
elbow splint due to possible ulnar neuropathy. He prescribed an extension night splint,
authorized by OWCP.
On June 6, 2013 Dr. Van Hal diagnosed right ulnar neuritis and right carpal tunnel
syndrome. He noted that appellant’s symptoms improved as of a June 20, 2013 examination, but
that she had objective signs of bilateral cubital tunnel syndrome, greater on the right, with
paresthesias extending into both hands. On July 30, 2013 Dr. Van Hal related that appellant’s
right elbow pain and paresthesias extended to the shoulder and hand.
In November 7 and 11, 2013 reports, Dr. Van Hal noted continued bilateral shoulder,
elbow and wrist symptoms, and cervical spine complaints. EMG and NCV studies showed
bilateral carpal tunnel syndrome. On examination of the right elbow, Dr. Van Hal found full
extension, 130 degrees flexion, symptoms into the middle finger, positive Tinel’s and Phalen’s
3

OWCP initially denied the claim by July 18, 2012 decision finding that causal relationship was not established.
Following a review of the written record, an OWCP hearing representative reversed the July 18, 2012 decision on
October 10, 2012.
4

December 28, 2011 x-rays of appellant’s cervical spine showed degenerative disc disease from C4 to C7.
March 1, 2012 x-rays of the right shoulder showed significant impingement with type II to III acromion. A
January 25, 2012 magnetic resonance imaging (MRI) scan of the cervical spine showed stenosis and spondylosis at
multiple levels. A June 16, 2012 MRI scan of the right shoulder showed a type II acromion, supraspinatus and
infraspinatus tendinopathy with a tiny full thickness tear of the anterior supraspinatus tendon, and a partial
subscapularis tear. A March 20, 2013 MRI scan of the left shoulder showed a type II to III acromion, mild rotator
cuff tendinopathy, and a partial subscapularis tendon tear.

2

signs on the right, as well as an equivocally positive Phalen’s on the left. He opined that
appellant had reached maximum medical improvement. In a January 21, 2014 report,
Dr. Van Hal opined that appellant’s right elbow condition was related to the accepted bilateral
wrist and shoulder conditions.
On March 11, 2014 OWCP obtained a second opinion from Dr. Sofia M. Weigel, a
Board-certified physiatrist.5 Dr. Weigel noted appellant’s account of aching bilateral elbow pain
with shooting pain upon movement. She observed normal sensation in the hands and fingers.
In a May 27, 2014 report, Dr. Van Hal explained appellant had progressive bilateral
elbow symptoms, worse on the right, with radiation into the right hand. He opined that
appellant’s presentation was indicative of “an ulnar neuritis, cubital tunnel type of issue as well
as elbow sprain/strain.” Dr. Van Hal reported that appellant required additional treatment for her
right elbow.
On June 18, 2014 appellant requested that OWCP expand her claim to include a bilateral
elbow condition, consequential to the accepted bilateral shoulder and wrist conditions. In a
June 19, 2014 letter, it advised appellant of the additional evidence needed to establish her claim,
including her physician’s opinion explaining how and why the claimed bilateral elbow condition
was related to the accepted conditions.
In response, appellant provided a July 3, 2014 report from Dr. Van Hal, noting that her
condition had worsened, in part because she was still performing regular duty with repetitive
upper extremity motion. He noted positive signs over the cubital tunnels bilaterally.
Dr. Van Hal diagnosed bilateral ulnar neuritis at the elbows, with developing adhesive capsulitis
of both shoulders. He explained in a September 18, 2014 report that appellant’s bilateral ulnar
neuritis was related both to the accepted bilateral shoulder and wrist conditions, as well as
working with her elbows flexed. Dr. Van Hal recommended additional electrodiagnostic tests.
In a September 25, 2014 letter, appellant noted that she continued to perform the same
repetitive motion tasks that caused the accepted cervical spine and upper extremity conditions.
She asserted that Dr. Van Hal’s September 18, 2014 report was supportive of causal relationship.
In an October 14, 2014 report, an OWCP medical adviser reviewed the medical record
and a statement of accepted facts. He opined that the medical record did not support a diagnosis
of ulnar neuritis, as the January 25, 2012 EMG study did not show any ulnar nerve
abnormalities, and Dr. Weigel had found normal sensation in all fingers.
By decision dated November 7, 2014, OWCP denied appellant’s claim for a bilateral
elbow condition, finding that the medical evidence was insufficient to establish causal
relationship.

5

OWCP obtained Dr. Weigel’s opinion pursuant to appellant’s December 17, 2013 claim for a schedule award.
On April 30, 2014 it issued appellant a schedule award for five percent impairment of the right arm and three
percent impairment of the left arm, based on the accepted bilateral shoulder and wrist conditions. The schedule
award claim is not before the Board on the present appeal.

3

LEGAL PRECEDENT
The Board has held that if a member weakened by an employment injury contributes to a
later injury, the subsequent injury will be compensable as a consequential injury, if the further
medical complication flows from the compensable injury, so long as it is clear that the real
operative factor is the progression of the compensable injury.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome, calcifying
tendinitis of both shoulders, and a cervical spine sprain. On June 18, 2014 appellant claimed a
consequential bilateral elbow condition.
In support of her claim, appellant provided reports from Dr. Van Hal, a Board-certified
orthopedic surgeon, who treated appellant for the accepted conditions beginning in
December 2011. He obtained January 25, 2012 electrodiagnostic studies demonstrating no ulnar
nerve abnormalities. Dr. Van Hal first noted appellant’s symptoms of bilateral elbow pain in
November 2012, attributing them to cervical radiculitis or referred shoulder pain. After
appellant exhibited definitively positive Tinel’s and Phalen’s signs at the right elbow,
Dr. Van Hal diagnosed right ulnar neuritis on June 6, 2013, and bilateral cubital tunnel syndrome
on June 20, 2013.
Dr. Van Hal characterized appellant’s condition as “an ulnar neuritis, cubital tunnel type
of issue as well as elbow sprain/strain, attributable to the effects of the accepted bilateral wrist,
and shoulder pathologies, and aggravated by working with her elbows flexed. However, he did
not explain how and why altered mechanics precipitated by the accepted bilateral carpal tunnel
syndrome, shoulder tendinitis, and cervical spine sprain would cause or contribute to ulnar
neuritis or cubital tunnel syndrome. Dr. Van Hal generally supported causal relationship, but did
not set forth the medical reasoning leading to his conclusion. In the absence of such rationale,
his opinion is insufficient to establish causal relationship.9
Additionally, OWCP obtained a second opinion from Dr. Weigel, a Board-certified
physiatrist, who noted normal sensation in the hands and fingers. An OWCP medical adviser
explained that these findings, coupled with a negative EMG, demonstrated that appellant had no
6

S.M., 58 ECAB 166 (2006); Raymond A. Nester, 50 ECAB 173, 175 (1998).

7

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

9

Deborah L. Beatty, 54 ECAB 340 (2003).

4

objective ulnar nerve impairment.
diagnoses.

These opinions cast further doubt on Dr. Van Hal’s

OWCP advised appellant by a June 19, 2014 letter of the necessity of submitting her
physician’s opinion explaining how and why the claimed bilateral elbow condition was related to
the accepted conditions. However, appellant did not submit such evidence. Therefore, OWCP’s
November 7, 2014 decision denying appellant’s claim was appropriate under the facts and
circumstances of this case.
On appeal, appellant asserts that Dr. Van Hal’s opinion supports that she sustained
bilateral cubital tunnel syndrome consequential to the accepted conditions. She contends that
OWCP ignored Dr. Van Hal’s reports. As noted above, Dr. Van Hal’s opinion was insufficiently
rationalized to establish causal relationship.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a bilateral elbow condition
consequential to her accepted bilateral upper extremity conditions.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 7, 2014 is affirmed.
Issued: October 7, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
5

